717 N.W.2d 877 (2006)
Steven FATA, Anna Fata, Dennis Reilly and Rosemary Reilly, Plaintiffs/Counter-Defendants-Appellees,
v.
ROSCOMMON COUNTY ROAD COMMISSION, Defendant-Counter-Plaintiff-Appellant, and
Lyon Township, Department of Transportation, Department of Treasury and Department of Natural Resources, Defendants-Appellees.
Docket No. 130996. COA No. 257936.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the March 14, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.